       Case 2:19-cv-01327-MCE-DMC Document 11 Filed 07/31/20 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            EASTERN DISTRICT OF CALIFORNIA
10
11 DIANA IELATI,,                                 )   Case No. 2:19-cv-01327-MCE-DMC
                                                  )
12                    Plaintiff,                  )   ORDER GRANTING SECOND
                                                  )   STIPULATION TO CONTINUE
13              vs.                               )   PRETRIAL DATES AND
                                                  )   DEADLINES
14 CIGNA; LIFE INSURANCE CO OF                    )
   NORTH AMERICA; and DOES 1                      )   Judge:       Morrison C. England, Jr.
15 through 100, inclusive,                        )   Ctrm:        7, 14th Fl.
                                                  )
16                    Defendant.                  )
17              Pursuant to the Second Stipulation to Continue Pretrial Dates and Deadlines,
18 and for good cause shown, the Court hereby extends the case deadlines as follows:
19 Event                                   Deadline
20    Fact Discovery Cutoff                       October 15, 2020 to March 15, 2021
21    Expert designations due                     December 11, 2020 to April 12, 2021
22    Supplemental expert designations due        January 11, 2021 to May 11, 2021
23    Deadline to file dispositive motions        March 11, 2021 to June 11, 2021
24
25              IT IS SO ORDERED.
26 Dated: July 30, 2020
27
28
                                                  1               Case No. 2:19-cv-01327-MCE-DMC
                                                          ORDER GRANTING SECOND STIPULATION
                                                             TO CONTINUE PRETRIAL DATES AND
     174461.1                                                                          DEADLINES
